UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 10, 2010 Synthetech, Inc. (Exact name of registrant as specified in its charter) Oregon 0-12992 84-0845771 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) 1290 Industrial Way, P.O. Box 646, Albany, OR 97321 (Address of principal executive offices and zip code) (541) 967-6575 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On June 10, 2010, Synthetech, Inc. issued a press release announcing financial results for the fourth quarter and full year of fiscal 2010. The information provided hereunder, including the exhibit attached hereto, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934. Item 9.01Financial Statements and Exhibits 99.1Press release dated June 10, 2010, issued by Synthetech, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Synthetech, Inc. Dated: June 10, 2010 By: /s/Gary A. Weber Gary A. Weber Chief Financial Officer EXHIBIT INDEX 99.1Press Release of Synthetech, Inc. dated June 10, 2010.
